DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1, 9-12, 14-17, 58 and 60.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 

Applicants' arguments, filed 12/18/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  “and” in the sixth line should be recited as --- or ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 9-12, 15-17 and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDermott et al. (US 2010/0268321, Oct. 21, 2010) in view of Cunningham et al. (US 2008/0207872, Aug. 28, 2008), Arps et al. (US 2009/0246252, Oct. 1, 2009), and Lutz et al. (US 2006/0047311, Mar. 2, 2006).
McDermott et al. disclose an implantable medical device comprising a porous polymer (e.g. ePTFE) and crystals formed inside the pores of the porous polymer (¶ [0023]). The crystals may be also be loaded within the pores of the porous polymer (¶ [0040]). The implantable medical device may be in the form of an expanded PTFE graft 
McDermott et al. differ from the instant claims insofar as not disclosing wherein the paclitaxel crystals are projected from the porous substrate.
However, Cunningham et al. disclose wherein a benefit agent may be partially or fully embedded in PTFE (¶ [0230]). Benefit agents include pharmaceuticals (¶ [0088]). Suitable pharmaceuticals include anti-cancer agents (¶ [0191]). 
It would have been prima facie obvious to one of ordinary skill in the art to have some of the paclitaxel crystals of McDermott et al. partially embedded into the pores of the porous ePTFE graft since partially embedding paclitaxel is another known configuration suitable for delivering paclitaxel from a PTFE substrate as taught by Cunningham et al. 
The combined teachings of McDermott et al. and Cunningham et al. do not disclose wherein the paclitaxel crystals are high aspect ratio paclitaxel crystals projecting from the porous substrate at an angle of at least 20 to 90 degrees relative to the substrate.
However, Arps et al. disclose insertable medical devices having elastic surfaces (abstract).  FIG. 1a shows an elastic substrate with a flexible hydrogel coating with embedded microparticulates (¶ [0030]). The microparticulates may be paclitaxel (¶ [0197]). FIGS. 12a and 12b are micrographs of the elastic substrate having a hydrogel coating with paclitaxel microparticulates partially embedded in the hydrogel (¶ [0204]). The microparticulates may be fully embedded, partially embedded, or marginally 
Arps et al. disclose in FIGS. 12a and 12b paclitaxel crystals that appear to be high aspect ratio crystals. It would have been prima facie obvious to one of ordinary skill in the art to have incorporated Arps et al.'s high aspect ratio paclitaxel crystals into McDermott et al.'s porous expanded ePTFE graft since high aspect ratio paclitaxel crystals are a known and effective form of paclitaxel for an implantable medical device as taught by Arps et al.
In regards to instant claim 1 reciting wherein the high aspect ratio paclitaxel crystals are projected from the porous substrate at an angle of at least 20 to 90, Arps et al. disclosed in FIG 1a wherein it is suitable for high aspect ratio paclitaxel crystals to be partially embedded at various angles. FIG 1a discloses angles that meet the instant claim limitation of an angle of at least 20 to 90. It would have been prima facie obvious to one of ordinary skill in the art to have incorporated Arps et al.'s high aspect ratio paclitaxel crystals into McDermott et al.'s porous expanded ePTFE graft at the angles disclosed by Arps et al. since these angles are known and effective orientations of embedded paclitaxel that are to be released from a substrate as taught by Arps et al. 
The combined teachings of McDermott et al., Cunningham et al., and Arps et al. do not disclose wherein the expanded PTFE graft of McDermott et al. is coupled with a plurality of dense regions.
However, Lutz et al. disclose a unique PTFE structure comprising islands of PTFE attached to an underlying expanded ePTFE (abstract). The islands are above the surface of the underlying ePTFE structure (¶ [0010, Fig. 1). Surprisingly, the PTFE can 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the expanded PTFE graft of McDermott et al. to have islands of PTFE on its surface since the islands improve the mechanical and chemical properties of the expanded PTFE as taught by Lutz et al.
In regards to instant claim 1 reciting wherein the high aspect ratio paclitaxel crystals are between adjacent dense regions and do not adhere to the dense regions, respectively, Lutz et al. disclose wherein filler materials for an expanded PTFE graft comprising islands may be present in the expanded PTFE or in the islands. When filler 
In regards to instant claim 1 reciting a paclitaxel solution being applied onto the porous substrate having the underlying ePTFE microstructure and the dense regions and dried to form said plurality of high aspect ratio paclitaxel crystals extending at partially into the underlying ePTFE microstructure, such limitation is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, it would have been obvious to have partially embedded some of the paclitaxel crystals into the pores of the porous ePTFE graft. As such, a product with partially embedded paclitaxel is obvious and the claim is unpatentable even though the prior product was made by a different process.
In regards to instant claim 9 reciting wherein the plurality of crystals is acicular (i.e. needle-shaped), Arps et al. disclose in FIGS. 12a and 12b wherein the paclitaxel crystals appear to be acicular.
In regards to instant claim 10, wherein the high aspect ratio crystals have a ratio such that a major dimension is at least four times the minor dimension, paragraph [0062] of the instant specification disclose wherein an acicular (i.e. needle-shaped) crystal has a high aspect ratio and paragraph [0060] of the instant specification defines a high aspect ratio as a crystal habit that has a major dimension length that is at least 
In regards to instant claims 11 and 12 reciting wherein the substrate comprises discrete crystals and crystal aggregates, respectively, FIG. 12a Arps et al. disclose wherein the paclitaxel are in the form of discrete crystals and crystal aggregates.
In regards to instant claim 15 reciting wherein the substrate is modified by plasma treatment, Lutz et al. disclose wherein plasma treatment is used to form the islands. Therefore, it would have been obvious to one of ordinary skill in the art that the substrate of the prior art is modified by plasma treatment. 
In regards to instant claims 16 and 17 reciting wherein a majority of the plurality of paclitaxel high aspect ratio crystals comprise a flat tip and a jagged tip, respectively, Arps et al. disclose in FIG. 1a wherein the paclitaxel crystals may be of various shapes such as squares, ovals, and rectangles. Therefore, it would have been obvious to have the tip of the high aspect ratio crystals be flat tip or a jagged tip since Arps et al. disclosed that paclitaxel crystals may be of various shapes. Moreover, a person of ordinary skill in the art would have found changes in shape to be obvious absent persuasive evidence that the particular shape is significant. See MPEP 2144.04.
In regards to instant claim 58 reciting wherein the plurality of high aspect ratio paclitaxel crystals exhibits a non-reversing endotherm at a temperature of about 215 degrees C, Table 1 of the instant specification discloses wherein high aspect ratio paclitaxel crystals of a ePTFE substrate exhibits a non-reversing endotherm at a temperature of 215 degrees C. Therefore, since the substrate of the composition of the 
In regards to instant claim 60 reciting wherein the plurality of high aspect ratio paclitaxel crystals project above the dense regions, Arps et al. disclose wherein the high aspect ratio paclitaxel crystals may have a length of up to about 50 µm and Lutz et al. disclose wherein the height of the island may be about 3 µm. Therefore, since the high aspect ratio paclitaxel crystals may have a length longer than the islands (i.e. dense regions), it would have been obvious to one of ordinary skill in the art that the plurality of high aspect ratio paclitaxel crystals are projected above the dense regions. 

2.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McDermott et al. (US 2010/0268321, Oct. 21, 2010) in view of Cunningham et al. (US 2008/0207872, Aug. 28, 2008), Arps et al. (US 2009/0246252, Oct. 1, 2009), Lutz et al. (US 2006/0047311, Mar. 2, 2006), and further in view of Cook et al. (US 2011/0082536, Apr. 7, 2011).
	The teachings of McDermott et al., Cunningham et al., Arps et al., and Lutz et al.  are taught above. McDermott et al., Cunningham et al., Arps et al., and Lutz et al. do not disclose wherein the ePTFE microstructure is coated with PVA. 
	However, Cook et al. disclose that devices made from certain microporous polymers, such as expanded polytetrafluoroethylene (PTFE), are sometimes difficult to properly visualize using certain remote visualization techniques because air trapped in the microporous polymer can distort remote images (¶ [0006]). Cook et al. found that air 
	It would have been prima facie obvious to one of ordinary skill in the art to have coated the ePTFE microstructure medical device of McDermott et al. with PVA motivated by the desire to properly visualize the ePTFE microstructure medical device when it is implanted in the body as taught by Cook et al. 

Response to Arguments
	Applicant argues that paragraph [0041] of Lutz represents an explicit teaching away from filler particles that extend into the underlying ePTFE microstructure of said porous substrate between adjacent dense regions.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Paragraph [0041] discloses wherein applying filler particles to the surface of the ePTFE article after plasma treatment, but before heat treatment is referred to as surface filling, which is distinguished from conventional means of filling the pores of the porous ePTFE articles, which may include such techniques as blending or co-coagulation of the filler material with PTFE, impregnating the pores with filler, and altering the surface then bonding other materials to that surface. Such disclosure does not teach away from filler particles being extended into the porous ePTFE articles. Paragraph [0041] differentiates surface filling from pore filling. Disclosing wherein surface filling is different from pore filling is not a teaching away of pore filling. Lutz does 

	Applicant argues that claim Lutz’s claims 1 and 5 are consistent with Lutz’s teaching of a surface filling process in which filler particles are applied to just the surface of the ePTFE article. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Claim 1 and 5 do not recite wherein the filler is surface filled. Claims 1 and 5 recite an article comprising at least one filler in the first PTFE material. Without explicit recitation that the filler in the first PTFE material is surface filled, claims 1 and 5 are not limited to wherein the filler material is surface filled and Applicant’s argument is unpersuasive.  


	The Examiner does not find Applicant’s argument to be persuasive since arguments with regards to Lutz are addressed above and are unpersuasive. 

Conclusion
Claims 1, 9-12, 14-17, 58 and 60 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRACY LIU/Primary Examiner, Art Unit 1612